Citation Nr: 0505165	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a hearing loss of 
the right ear.

2.  Entitlement to service connection for low back 
disability, including arthritis.

3.  Entitlement to service connection for a bilateral hip 
disability, including arthritis.

4.  Entitlement to service connection for a bilateral knee 
disability, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

The Board of Veterans Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In December 2004, the veteran attended a Video Conference 
hearing at the VA facility in Las Vegas, Nevada before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  At the hearing, the 
veteran withdrew the issue of entitlement to service 
connection for hearing loss of the left ear from appellate 
consideration.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).  Accordingly, the Board's 
jurisdiction is limited to the issues as stated on the title 
page.


FINDINGS OF FACT

1.  The competent medical evidence fails to show the presence 
of a recognized hearing loss disability of the right in 
service or currently.

2.  The veteran's service medical records, including a report 
of a physical examination for separation from active duty, 
are silent for a low back disability and/or a hip disability, 
including arthritis.

3.  The competent medical evidence fails to demonstrate an 
etiologic link or nexus between the low back disability 
and/or hip disability, including arthritis as first noted 
many years following separation from active duty and any 
incident of active service.

4.  The veteran's complaints of knee pain in active service 
were not attributed to any objectively demonstrated 
underlying chronic knee pathology.

5.  The competent medical evidence fails to demonstrate an 
etiological link or nexus between the veteran's current 
bilateral knee disability, variously diagnosed, including 
arthritis, as first demonstrated many years postservice, and 
any incident of active duty; the medical record lacks 
postservice continuity of knee symptoms. 


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was not 
incurred in or aggravated by active service; nor may a 
sensorineural hearing loss of the right ear be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 
3.385 (2004).

2.  A low back disability, including arthritis was not 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).

3.  A bilateral hip disability, including arthritis was not 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).

4.  A bilateral knee disability, including arthritis was not 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service physical examination in August 1966 for 
enlistment purposes was silent for any hearing loss of the 
right ear or disabilities of the low back, hips and knees.  
An audiometric evaluation showed pure tone thresholds in the 
right ear of minus 10(5) decibels at 500 hertz, minus 10(0) 
decibels at 1000 hertz, minus 10 (0) decibels at 2000 hertz 
and minus 5(0) decibels at 4000 hertz; testing at 3000 hertz 
was not undertaken.  (The figures in parentheses are based on 
International Standards Organization [ISO] Standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in American Standards 
Association [ASA] Standards in service medical records).  An 
orthopedic evaluation of the low back, hips and knees was 
normal.  

In August 1967, the veteran was seen for complaints of 
intermittent bilateral knee pain unrelated to any history of 
injury/trauma..  An objective examination and x-rays were 
nonrevealing.  In December 1967, he complained of knee 
trouble.  An objective examination was normal.  In May 1968, 
he complained of knee trouble unrelated to any identifiable 
underlying knee disability.  

A September 1968 physical examination report was silent for 
hearing loss of the right ear or disabilities of the low 
back, hips and knees.  An audiometric evaluation showed pure 
tone thresholds in the right ear of 5 decibels at 500 hertz, 
5 decibels at 1000 hertz, 5 decibels at 2000 hertz and 5 
decibels at 4000 hertz; testing at 3000 hertz was not 
undertaken.  An orthopedic evaluation of the low back, hips 
and knees was normal.  

An October 1970 physical examination report for separation 
from active duty was silent for hearing loss of the right ear 
or disabilities of the low back, hips and knees.  An 
audiometric evaluation showed pure tone thresholds in the 
right ear of 5 decibels at 500 hertz, 10 decibels at 1000 
hertz, 10 decibels at 2000 hertz and 15 decibels at 3000 
hertz; testing at 4000 hertz was not undertaken.  An 
orthopedic evaluation of the low back, hips and knees was 
normal.  

A June 1976 physical examination report for Army Reserve 
enlistment purposes is silent for any disability of the low 
back, hips or knees.  No hearing loss of the right ear was 
noted.  

The postservice private and VA medical evidence dating from 
approximately the mid 1980's through late 2003 refers to 
disabilities of the low back, hips and knees, including 
arthritis.  The veteran related his knee problems to an 
automobile accident in service.  The postservice medical 
evidence failed to demonstrate the presence of a hearing loss 
disability of the right ear.  

In December 2004, the veteran attended a Video Conference 
hearing at the VARO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  The veteran related his hearing loss of the right 
ear to exposure to noise at the rifle range in basic 
training.  He essentially related his low back, bilateral hip 
and bilateral knee problems to a head on automobile collision 
in service in 1967.  He noted being treated at the infirmary 
for approximately 20 minutest or a half hour.  


Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is sensorineural hearing loss or arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West , 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.

The veteran did not have any combat service.  Therefore, 
consideration of U.S.C.A.  § 1154(b) and the holding in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) is not 
applicable.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2003 and September 2004, the RO formally 
notified the veteran of the VCAA of 2000 with respect to the 
issues on appeal.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  No additional medical evidence was received.  The 
RO confirmed and continued the denial of the veteran's claim.  
The case was forwarded to the Board for appellate review.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decisions were made 
after November 9, 2000, the date the VCAA was enacted.  In a 
September 2002 rating decision, the VARO denied service 
connection for hearing loss of the right ear and disabilities 
of the hips and knees.  In a February 2004 rating decision, 
the VARO denied service connection for a low back disability.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Complete compliance of VCAA notice to the veteran was 
undertaken by the RO prior to transfer of this case to the 
Board.  The content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With respect to the veteran's claims of entitlement to 
service connection for hearing loss of the right ear and 
disabilities of the low back, hips and knees, including 
arthritis, the provisions of 38 U.S.C.A. § 5103A(d) require 
VA to obtain medical examination or opinion if necessary to 
make a decision on a claim.  

The veteran's service medical records and physical 
examination for service separation are silent for hearing 
loss of the right ear and disabilities of the low back, hips 
and knees, including arthritis.  The first evidence of an 
apparent disability of the low back, hips and/or knees, 
including arthritis was noted many years following separation 
from active service.  The postservice medical evidence fails 
to demonstrate a hearing loss of the right ear, currently.

Absent such evidence, the Board has no obligation to provide 
a medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  As such, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims and that 
the requirements of the VCAA have been met.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
of entitlement to service connection for connection for 
hearing loss of the right ear and disabilities of the low 
back, hips and knees, including arthritis.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(d).  The record contains competent 
medical evidence upon which to base an appellate decision.  
In this case, VCAA requirements have been fully satisfied.


Entitlement to service connection for disability(ies) of the 
low back, hips and knees
 
Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

The veteran claims/argues, in substance, that he developed 
disabilities of the low back, hips and knees in an automobile 
accident in active duty.  

The veteran's service medical records are completely silent 
for any complaint, finding or diagnosis of a low back and/or 
hip disability.  Pertinent clinical evaluations of the low 
back and hips in service were normal.  The veteran's isolated 
complaints of knee symptoms in service were unrelated to any 
trauma.  Moreover, clinical evaluations of the knees with x-
rays failed to demonstrate any identifiable underlying 
chronic knee pathology on the right or left side in service.  
On a physical examination in October 1970, for separation 
from active duty, an examination of the low back, hips and 
knees was normal.  Significantly, a June 1976 Army Reserve 
physical examination report essentially shows a normal 
clinical evaluation of the low back, hips and knees.  

The competent post service medical evidence first showing the 
presence of disabilities of the low back, hips and knees 
dates from many years following separation from active duty 
and without any associated etiologic link/nexus demonstrated 
to any incident of active duty, especially in view of the 
absence of pertinent disability on examination in October 
1970, for service separation or on an Army Reserve physical 
examination in June 1976.

The Board points out that the veteran's own account of the 
etiology of his knees, low back or hips in his medical 
records is not sufficient to support the claims.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the CAVC held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

The Board further acknowledges the statements offered by the 
veteran regarding the etiology of his disabilities of the low 
back, hips and knees.  However, as a layperson, lacking in 
medical training and expertise, such individual is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See generally Moray v. Brown, 5Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for disabilities of the low back, 
hips and/or knees, including arthritis, is not warranted, 
since there is no competent and probative evidence of a 
relationship between the veteran's current disabilities of 
the low back, hips and/or knees, including arthritis as first 
noted many years postservice and any incident of active duty.

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a chronic 
disabilities of the low back, hips, and knees, however 
diagnosed, including arthritis that is/are linked to active 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for chronic disabilities of 
the low back, hips and knees, however diagnosed, including 
arthritis.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 


Entitlement to service connection for hearing loss of the 
right ear

Analysis

The veteran claims/argues, in substance, that he developed a 
hearing loss of the right ear as a result of noise on the 
rifle range in basic training.  

The veteran's service medical records are completely silent 
for any identifiable underlying hearing loss of the right 
ear.  Audiometric testing in service and on examination in 
October 1970 for separation purposes were normal.

The competent post service medical evidence dating through 
approximately late 2003 fails to show the presence of a 
chronic hearing loss disability of the right ear, currently.

The Board further acknowledges the statements offered by the 
veteran regarding his claimed hearing loss disability of the 
right ear.  However, as a layperson, lacking in medical 
training and expertise, such individual is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Moray v. Brown, 5Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a hearing loss of the right ear 
is not warranted, since there is no competent and probative 
evidence of a current hearing loss disability of the right 
ear.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for hearing loss of 
the right ear.  The claim is therefore denied.
















ORDER

Entitlement to service connection for a hearing loss of the 
right ear is denied.

Entitlement to service connection for a low back disability, 
including arthritis, is denied.

Entitlement to service connection for a bilateral hip 
disability, including arthritis, is denied.

Entitlement to service connection for a bilateral knee 
disability, including arthritis, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


